Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/2/2022 has been entered and fully considered. Claims 1, 3, 5-7, and 9-15 are cancelled. Claims 2, 4, 8, and 16-21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s arguments have been fully considered and found not to be persuasive (see submission of 3/2/2022, pages 6-9).
Regarding Examiner’s start-up/malfunction motivation, Applicant states that if the oxygen content of the enriched resin is high enough so that it can inhibit polymerization in the isolating layer 110 in case of a malfunction, then it also has enough oxygen to stop polymerization in the build region, thus preventing printing at start-up.
	The Examiner respectfully disagree. The moment the enriched resin is put into the open/empty vessel 108/100 of LIU {[FIG. 3]}, the top of the resin that is exposed to the atmosphere loses its oxygen enrichment and building can start at that location since it has a lower oxygen concentration, thus there would be no delay in start-up. As the operation progresses the configuration depicted by LIU establishes {[FIG. 3]}. 
	The rest of the Applicant’s argument under the heading “Gradient of oxygen in the build region” applies both to the instant invention and to the modified LIU method. Note that the limitation (a) of claim 16 has been met by modified LIU and therefore both the instant invention and the modified method of LIU experience the same method steps going forward and therefore are under identical conditions. All the Applicant’s arguments under this section also applies to the instant invention. Same oxygen ingredient will be established in both cases.  
	Notably the Applicant’s disclosure does not specify any additional method step(s) that results in claimed oxygen gradient in the build region. If applying the same method steps as disclosed by modified LIU method to the same oxygen enriched resin does not inherently result in the same oxygen gradient in the build region, then a question of scope of enablement and/or omitting essential method limitation can be brought up for the independent claim 16.
Applicant states that the higher concentration of oxygen in the build region supplied by the resin of the present invention improves the printing quality and solves caping problems, as demonstrated in the present application, which is not taught or suggested by the asserted combinations of references.
	As discussed above, the modified LIU method discloses the same method steps. Therefore, the Examiner submits that the modified LIU method will also result in improving quality and solving caping problems. Furthermore, in MPEP 2144 (IV), it has been held that the rationale different from Applicant’s is permissible and it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by the Applicant. The Examiner maintains the 35 USC 103 rejections previous set forth in the final office action of 9/8/2021 and has reiterated them below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 8, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over LIU (US-2016/0303795), hereinafter, LIU, in view of BALDING (US-2003/0190367), hereinafter BALDING. Note that the italicize text below are instant claims.
Regarding claims 16 and 4, LIU discloses A method of making a three-dimensional object from a light polymerizable resin {[abstract]}.
b) contacting the light polymerizable resin to an optically transparent window in an amount sufficient to produce the three-dimensional object {[FIG. 1] the polymerizable resin 106 is in contact with the optically transparent window 102, there is sufficient resin 106 to make object 116};
(c) producing the three-dimensional object from said light polymerizable resin by bottom-up stereolithography by irradiating a build region with light through said optically transparent window, wherein said light polymerizable resin has a higher amount of oxygen and/or lower amount of nitrogen in the build region during the producing {[0019] note that 3D printing is stereolithography, [FIG. 1] light 112 irradiates through optical window 102, [0023] note that 110 or inhibited layer has higher amount of oxygen, [FIG. 1] note that 110 and 106 are the build region}.
Regarding step (a) of claim 16, LIU discloses (i) solubilizing additional oxygen into said light polymerizable resin beyond the amount of oxygen absorbed by the light polymerizable resin from the ambient atmosphere, (ii) removing nitrogen from said light polymerizable resin absorbed by the resin from the ambient atmosphere, or (iii) both (i) and (ii) {[0032], [FIG. 3] note that region 110 has added solubilized oxygen by the process of oxygen transfer}
LIU, however, is silent on starting the 3D printing process with a resin that is already enriched in oxygen by solubilizing oxygen in the resin (i.e. order of step (a) before step (b)) and placing this enriched resin in the system at the start of step (a) (claim 4). 
The Examiner submits that one of ordinary skill in the art would have been motivated to also have prepared and stored additional oxygen enriched resin, using LIU’s method described above, for cases when there is a temporary malfunction in the oxygen supply system and/or to accelerate the startup of the process by providing an already rich oxygen resin. Therefore, an artisan would have been motivated to look to prior art to see whether packaging and storing such composition is feasible.
In the same field of endeavor that is related to packaging oxygen enriched composition, BALDING discloses that a method for packaging an oxygen saturated composition, comprises the steps of placing such composition in a container having a lid for sealing the container, pressurizing the container with oxygen (keeping the resin enriched by the headspace), and storing the pressurized container {[claim 6]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of BALDING into the method of LIU and have prepared addition oxygen enriched resin as taught by BALDING in order to start the 3D printing process (performing step (a) before (b) as in claim 16 and placing this resin in the system as in claim 4). As discussed above, one of ordinary skill in the art would have been motivated to seek such packaging method and BALDING specifically teaches method steps to achieve this {[claim 6]}. 
Additionally, and regarding claim 4, The Examiner notes that once the resin is put in the system of LIU, it will be under oxygen enriched atmosphere as discussed above under claim 16.
Regarding claim 2, LIU discloses wherein said step (a) comprises both solubilizing additional oxygen into said light polymerizable resin in addition to that amount of oxygen absorbed by the light polymerizable resin from the ambient atmosphere and removing nitrogen from said light polymerizable resin absorbed by the light polymerizable resin from the ambient atmosphere {[0028] the Examiner notes that as indicated in the instant specification (page 5, lines 14-15) removal of nitrogen is implemented by manipulation of the atmosphere on the other side of the gas permeable window. This is what LIU teaches in [0028] by increasing oxygen in air, thus reducing nitrogen content in air}.
Regarding claim 8, LIU discloses wherein said light polymerizable resin comprises a one-pot resin {[0031] note the use of resin 106 which a single or one-pot resin}.
Regarding claims 17 and 18, LIU discloses wherein said light polymerizable resin contains in the build region at least two times the amount of oxygen that would be absorbed by the light polymerizable resin from the ambient atmospheric air at a temperature of 20 ºC and a pressure of 1 bar (claim 17), wherein said light polymerizable resin contains no more than 0.75 times the amount of nitrogen that would be absorbed by the light polymerizable resin from the ambient atmospheric air at a temperature of 20 ºC and a pressure of 1 bar (claim 18) {[0028] note that oxygen partial pressure or content of 20% to 100% (pure oxygen) indicates nitrogen of 79% to 0%, [0042] note positive pressure and pure oxygen indicated above indicates pressure of more than 1atm}.
The Examiner notes that LIU teaches an oxygen partial pressure of 0.2 or higher or a nitrogen partial pressure of 0.79 or lower, which overlaps with instant claim ranges of 0.42 or higher for oxygen and 0.59 or lower for nitrogen which makes a prima facie case of obviousness. 
A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range {see MPEP 2144.05 (I)}.
In the alternative, LIU discloses that the oxygen content can be used to tune the thickness of the dead zone or the isolating layer and increasing the pressure of oxygen help this tuning {[0025], [0032]}. Further LIU discloses that the amount of supplied oxygen needs to preferably balance the same amount consumed by the polymerization process {[0030]}. This adjustment is done using the oxygen control system {[0028]}. As such, LIU recognizes the oxygen concentration and by the same token nitrogen partial pressure as a result-effective variable that can be tuned to obtain optimum thickness of the isolating layer and prevent deformation of the membrane {[0029]}; it also assist in easy separation of the produced 3D object from the membrane {[0026]}.
It is well established that determination of optimum values of result-effective variables (in this case oxygen concentration on proper operation of the 3D printer) is within the skill of one practicing in the art {see MPEP 2144.05 (II)(B)}.
The person of ordinary skill in the art would look to optimize the oxygen concentration which is a result-effective variable for a certain process with a certain 3D object shape and polymerizable resin, through routine experimentation, to arrive at the optimum oxygen concentration that produces a defect-free 3D product. 
Regarding claim 19, LIU discloses after contacting step (b), further (i) solubilizing additional oxygen into said light polymerizable resin beyond that amount of oxygen absorbed by the light polymerizable resin from the ambient atmosphere during or after placing the light polymerizable resin on said window, (ii) removing nitrogen from said light polymerizable resin that has been absorbed by the light polymerizable resin from the ambient atmosphere during or after placing the light polymerizable resin on said optically transparent window, or (iii) both (i) and (ii) {[FIG. 3] note after contacting described above under claim 16, oxygen is continuously supplied thus the method further solubilized additional oxygen into said resin}.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over LIU and BALDING, as applied to claim 16 above, and further as evidenced by BATCHELDER (US-2017/0129169), hereinafter BATCHELDER. Note that the italicized text below are the instant claims.
Regarding claim 20, the combination of LIU and BALDING discloses all the limitations of claim 16. LIU further discloses wherein said bottom-up stereolithography comprises continuous liquid interface production {[0019]}.
The Examiner notes that as shown above, LIU teaches that its method for production of a 3D object is a bottom-up printing technique. This method is also known as continuous liquid interface production. The Examiner brings the evidentiary reference of BATCHELDER to show that this is the case. Note that the Examiner has not relied on BATCHELDER as a prior art rejection here; it is relied only as an evidence.
BATCHELDER describes a continuous liquid interface production (CLIP) of 3D object [abstract], [0005]}. BATCHELDER’s system for this production comprises of a build platen 38, and the bottom surface 41 of build platen 38 is submerged in a pool of liquid polymerizable material 52. As a layer 42 of 3D part is made using light from below through transparent window 16, the build platen is raised to produce the next layer {[0016], [0034], [FIG. 2]}.
LIU’s bottom-up production system is using the same system {[0023], [FIG. 1] note the build platen or mechanical assembly 104 that is raised via shaft 114 and layers 106 immersed in liquid resin 106 and once a layer is cured by light 112 from below, the platen 104 is raised}.
Based on this evidence, The Examiner submits that the bottom-up printing technique of LIU is a CLIP method as shown by the evidentiary reference of BATCHELDER.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over LIU and BALDING as applied to claim 16 above, and further in view of ROLLAND (US-2016/0136889), hereinafter ROLLAND. Note that the italicized text below are the instant claims.
Regarding claim 21, combination of LIU and BALDING discloses all the limitations of claim 16. The combination above, however, is silent on the resin comprising a precursor for a dual cure additive manufacturing.
In the same filed of endeavor that is relate to method for 3D printing, ROLLAND discloses wherein said light polymerizable resin comprises a precursor for a dual cure additive manufacturing resin {[0332]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have combined the teachings of ROLLAND in the method of LIU/BALDING and have used a resin that is appropriate for dual cure additive manufacturing. 
As disclosed by ROLLAND the advantage of the dual cure 3D printing is that a final 3D object with wide ranges of properties such as elastomeric properties, tensile strength and elongation break {[0332]}. An artisan would have been motivated to include the dual cure resins disclosed by ROLLAND in the method of LIU to expand the capabilities of LIU and produce more diverse products with a range of desired properties.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748